SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In March 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 17,840,303 0.1135 0.1135 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 02 44,826 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 17 65,327 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 21 425 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 22 842,377 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 29 52,850 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 30 81,797 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 03 53,050 0.061064 3,239.45 Shares Common Direct with the Company Exerc Options 10 7,675 1.252840 9,615.55 Shares Common Direct with the Company Exerc Options 15 45,175 9.359600 422,819.93 Shares Common Direct with the Company Deferred Shares 22 2,042,973 4.353310 8,893,695.89 Shares Common Direct with the Company Exerc Options 27 25,385 11.972000 303,909.22 Shares Common Direct with the Company Bonus Shares 30 27,743 17.21 477,457.03 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 10 50,556 17.30 874,618.80 Shares Common Direct with the Company Plan of Shares Acquisition 15 24,441 17.30 422,829.30 Shares Common Direct with the Company Plan of Shares Acquisition 27 88,649 17.79 1,577,065.71 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 14,714,346 0.0936 0.0936 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In March 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price USD Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 02 44,826 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 17 65,327 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 21 425 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 22 842,377 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 29 52,850 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 30 81,797 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 02 64,874 5.42 351,622.39 ADR (*) Common Direct with the Company Plan of Shares Acquisition 17 39,898 5.51 219,836.07 ADR (*) Common Direct with the Company Plan of Shares Acquisition 21 40,025 5.59 223,737.04 ADR (*) Common Direct with the Company Plan of Shares Acquisition 29 82,235 5.77 474,498.34 Total Buy ADR (*) Common Direct with the Company Exerc Options 02 57,375 3.0940 177,518.25 ADR (*) Common Direct with the Company Exerc Options 02 12,425 1.6760 20,824.30 ADR (*) Common Direct with the Company Exerc Options 02 39,900 3.8416 153,279.84 ADR (*) Common Direct with the Company Exerc Options 17 105,225 2.0892 219,836.07 ADR (*) Common Direct with the Company Exerc Options 21 40,450 5.5312 223,737.04 ADR (*) Common Direct with the Company Deferred ADRs 22 842,377 2.3434 1,974,063.66 ADR (*) Common Direct with the Company Exerc Options 29 75,200 2.0892 157,107.84 ADR (*) Common Direct with the Company Exerc Options 29 59,885 5.3000 317,390.50 ADR (*) Common Direct with the Company Bonus ADRs 30 81,797 5.5077 450,515.69 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 10, 2017 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
